Citation Nr: 1332253	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-14 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 perecent for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1982 to July 1986 and from December 2003 to August 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, continued a 10 percent evaluation for degenerative disc disease of the lumbar spine.  

In June 2010, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  First, the record indicates that additional records of VA treatment exist that are not associated with the claims file.  The Veteran testified in June 2010 that all his current treatment was through the Manchester VA Medical Center (VAMC).  In an August 2013 correspondence to his Congressman, the Veteran also indicated he had recently received treatment at the VAMC; however, the claims file only contains VA clinical records dated through July 2010.  The procurement of potentially pertinent VA medical records referenced by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, treatment records from the Manchester VAMC dated since July 2010 must be obtained and associated with the record.  

The Veteran also testified in June 2010 that he had received treatment with a private chiropractor.  These records are not contained in the claims file and the record does not indicate that efforts have been made to obtain them.  The Veteran should be contacted and asked to submit a medical release form to allow VA to obtain treatment records from the private chiropractor on his behalf.  Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).  

Then, the Veteran should be provided a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The Veteran was last examined by VA in February 2010, more than three years ago.  He testified in June 2010 that his low back disability had worsened since the February 2010 VA examination. The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination should be provided to determine the current orthopedic and neurological manifestations of the service-connected back disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran medical release forms and request that he execute them to authorize VA to obtain medical treatment records from all private health care providers on his behalf, including his chiropractor, identified as Dr. Comeau in Portsmouth, New Hampshire.  Inform the Veteran that VA currently has records from Concord Orthopedics dated through August 2007. 

2.  If valid medical release forms are received, request all available records of treatment from Dr. Comeau and any other private health care provider identified by the Veteran.  All efforts to obtain these records must be documented in the claims file.  Records received pursuant to this request must be associated with the Veteran's paper or virtual claims file.  

3.  Obtain records of treatment from the Manchester VAMC dated since July 2010.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of all manifestations of his service-connected lumbar spine disability.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the thoracolumbar spine.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bedrest; if so, the examiner should address the frequency and duration of such bedrest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including neuropathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The Veteran injured his lumbar spine in a June 2007 work-related incident.  He also testified that he incurred an additional injury to his back in 2008.  The examiner should, if possible, distinguish between symptoms attributable to the service-connected degenerative disc disease of the lumbar spine and those related to the nonservice-connected 2007 and 2008 injuries.  The examiner should expressly indicate if it is not possible to make this differentiation and provide an explanation as to why it is not possible.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Readjudicate the claim on appeal in light of all the evidence of record.  If any benefit remains denied, a supplemental statement of the case should be issued.  Provide a copy to the Veteran and his representative, and afford them a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


